Per Curiam.

The respondent was admitted to practice law by this court on June 18, 1958. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice found the respondent guilty of the following misconduct in regard to two actions for personal injuries: failure to commence these actions until almost a year after he was retained; failure to serve a bill of particulars in response to a demand therefor; failure to comply with an order of preclusion; failure to notice said cases for trial after service upon him of a 45-day notice; failure to oppose a motion to dismiss said cases; failure to take any further steps in said actions after an order of dismissal was made; failure to communicate with his clients; and failure to co-operate with the petitioner’s Grievance Committee in its investigation of the aforesaid misconduct.
The evidence adduced at the hearing fully supports the findings made by Mr. Justice Gibbons. Accordingly, the petitioner’s motion to confirm the report is granted.
In determining the appropriate measure of discipline to be imposed the court has taken into consideration the following mitigating circumstances: that at the time the respondent committed the above-mentioned acts of misconduct he had some serious personal problems; that at no time did he profit at his client’s expense; that he has a previously unblemished record and a reputation for honesty; that he is contrite and has admitted his negligence; and that he has satisfied the claims of the two complainants by the payment to them of $5,000 and $1,000, respectively.
*339Under the circumstances, it is our opinion that respondent be and he hereby is censured for his misconduct.
Gulotta, P.J., Martuscello, Latham, Cohalan and Margett, JJ., concur.